                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

ATC INDOOR DAS                                 )
                                               )
                        Plaintiffs,            )
                                               )
vs.                                            )
                                               )
CBL & ASSOCIATES MANAGEMENT,                   )            Case No. 5:18-cv-364-D
INC., and CROSS CREEK MALL SPE,                )
LP                                             )
                                               )
                        Defendants.            )
                                               )
                                               )
                                               )
                                               )
                                               )



                                        ORDER TO SEAL

      This matter presented by way of Motion to Retroactively File Under Seal by Defendants

CBL & Associates Management, Inc., and Cross Creek Mall, SPE, LP (hereinafter

"Defendants"); AND IT APPEARING TO THE COURT that the Court, having reviewed the

Motion, Memorandum of Law in Support of Motion to Retroactively File under Seal by

Defendants, the Court orders as follows:

      1. The Fourth Circuit utilizes factors to determine whether the records should be filed under

         seal, these factors including whether release would enhance the public's understanding of

         an important historical event, whether the public already had access to the information,

         whether the records are sought for improper purposes or promote a scandal. Silicon

         Knights, Inc. v. Epic Games, Inc., 5:07-CV-275-D, 2008 WL 2019648 (E.D.N.C. May 8,

         2008).
   2. If the information sought to be kept private is so pervasive throughout the documents,

       redaction is not a sufficient alternative. See Silicon Knights, Inc. v. Epic Games, Inc.,

       No.5:07-CV-275, 2011 WL 902256, *2 (E.D.N.C. Mar. 15, 2011).

   3. The Court finds that all contain confidential information where the risk of harm

       outweighs any public right to access and the alternatives to sealing are inadequate.

   4. The Court has not received any requests for public access to the records sought to be filed

       under seal, nor any requests for access pursuant to alleged First Amendment rights.

   5. The Court has considered alternatives to sealing the records outlined in Defendants'

       Motion to Seal, but determines that the alternatives would harm the parties and therefore

       the only viable result is sealing the Exhibit A to D.E. *15, Defendants' Second Motion

       for Extension of time.



   NOW, THEREFORE, IT IS HEREBY ORDERED that the Exhibit A to Defendants' Second

Motion for Extension ofTime (D.E.* 15-1.) shall be retroactively determined to be filed,under

seal in accordance with Section T of the Court's Electronic Case Filing Administrative Policies

and Procedure Manual.


       SO ORDERED. This L day of October 2018.



                                                          J     SC. DEVER III
                                                          Chief United States District Judge




                                                  l.
